Shea, J.,
dissenting. I disagree with the portion of the majority opinion that finds no error in the refusal of the trial court to allow a continuance so that the defendant would not be confronted with the Hobson’s choice of self-representation or continued representation by the attorney whom he had charged not only with incompetence but also with disloyalty and deceit.1
In his motions to withdraw his guilty pleas the defendant alleged that his attorney had pressured him into pleading guilty and that his “attitude was one of disregard, distrustful, sneaky, disloyal, hostile, and one of disbelief.” Recognizing the conflict of loyalties *615created by these allegations of the defendant, his attorney quite properly sought to withdraw his appearance, a request that the trial court denied. “[A] lawyer shall not accept employment if the exercise of his professional judgment on behalf of his client will be or reasonably may be affected by his own . . . personal interests.” (Emphasis added.) Code of Professional Responsibility, DR 5-101. The disloyalty and incompetence of his attorney were some of the grounds upon which the defendant sought to withdraw his pleas. The conflict of interests inherent in a situation where an attorney must assert his own misconduct as a basis for relief to his client is plain. Once a client has accused his attorney of serious misconduct, such as that charged by the defendant in this case, continuance of the attorney-client relationship at the behest of the court is incompatible with the canons of professional ethics.
The trial court’s failure to perceive the grotesquerie created by its insistence that the defendant continue to be represented by an attorney obviously inhibited by his personal interests in presenting his client’s claims implicates the fundamental constitutional rights of counsel and of due process. The right to effective counsel must be deemed to preclude representation by an attorney who must necessarily besmirch himself in order to advocate his client’s position properly. To present the defendant with this choice of representation as the sole alternative to becoming his own attorney makes a mockery of this constitutional right. At the time he attempted to withdraw his pleas the defendant appears to have been indigent, because he was then represented by a public defender in another pending case. The court, therefore, may well have been skeptical of his ability to retain another private attorney to replace the counsel he had engaged earlier in the proceeding. This circumstance, however, does not excuse the failure of the court to conduct the inquiry prescribed *616by Practice Book § 9612 before permitting the defendant to proceed without counsel. See State v. Gethers, 193 Conn. 526, 534-39, 480 A.2d 435 (1984). Under this rule the court was obliged to advise the defendant of his right to appointed counsel if his indigency made private counsel unavailable to him. A defendant who is represented by private counsel may be required to show good cause to warrant his replacement by a public defender during the course of a criminal proceeding. The conflict of interests that arose here, however, when the defendant alleged misconduct by his attorney as a basis for withdrawing his pleas, was an ample demonstration of the necessity for a substitution of counsel. See McKee v. Harris, 649 F.2d 927, 931 (2d Cir. 1981), cert. denied, 456 U.S. 917, 102 S. Ct. 1773, 72 L. Ed. 2d 177 (1982); United States v. Calabro, 467 F.2d 973, 980 (2d Cir. 1972), cert. denied, 410 U.S. 926, 93 S. Ct. 1358, 35 L. Ed. 2d 587, reh. denied, 411 U.S. 941, 93 S. Ct. 1891, 36 L. Ed. 2d 404 (1973).
Under these circumstances the defendant’s election to represent himself in pursuing his motions to withdraw his guilty pleas was not the result of a knowing and voluntary waiver of his right to counsel. United States ex rel. Martinez v. Thomas, 526 F.2d 750, 755 *617(2d Cir. 1975). The refusal of the court to allow a continuance to afford the defendant a reasonable opportunity to obtain new counsel, therefore, not only infringed upon his right to counsel but effectively deprived him of due process of law.
Accordingly, I would set aside the judgment and remand the case for further proceedings upon the motion of the defendant to withdraw his guilty pleas.

 Paragraph 5 of the defendant’s motion to withdraw his plea, which was signed by him personally, was as follows:
“5) As to the question of satisfaction with my attorney, what critera [sic] can a layman use to judge the competence of his attorney? You asked if I was satisfied with his representation — in his representing me the answer is yes, but do I feel he was competence [sic] in representing me to the best of his ability, No. My attorney’s defeatism attitude and open court presentation of his speech in regards to the case and the states case has also given me a chilling affect [sic] to his ability to protect my rights (as described in the constitution). My attorney’s constant in court companionship with my adversary would leave one thinking—and by his actions—that he felt we were defeated from the beginning and that he could best serve the court by constantly presenting plea bargains, and using the personal exposure that I faced if I lose. My attorney’s attitude was one of disregard, distrustful, sneaky, disloyal, hostile, and one of disbelief. If my attorney felt that way then he should have expressed that fact in the beginning instead of just trying to collect a substantial fee, for service not rendered in the best interest of his client. I may not be versed in law to any distinguishable degree but I do know a con-game when I see it.”


 “[Practice Book] Sec. 961.-waiver
“A defendant shall be permitted to waive his right to counsel and shall be permitted to represent himself at any stage of the proceedings, either prior to or following the appointment of counsel. A waiver will be accepted only after the judicial authority makes a thorough inquiry and is satisfied that the defendant:
“(1) Has been clearly advised of his right to the assistance of counsel, including his right to the assignment of counsel when he is so entitled;
“(2) Possesses the intelligence and capacity to appreciate the consequences of the decision to represent himself;
“(3) Comprehends the nature of the charges and proceedings, the range of permissible punishments, and any additional facts essential to a broad understanding of the case; and
“(4) Has been made aware of the dangers and disadvantages of self-representation.”